Case 1:20-cv-10221-DPW Document 1 Filed 02/05/20 Page 1 of 6

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

Civil Action
No.

NEIL LANGFORD,
Plaintiff,
vs.

KINGFISHER BAIT COMPANY, LLC,
In Personam,

and
F/V UGLY DUCK (O.N. 985630)
her engines, tackle, gear

and appurtenances, Jn Rem,
Defendants.

VERIFIED COMPLAINT IN ADMIRALTY
AND PRAYER FOR IN REM ARREST

Now comes the Plaintiff, Neil Langford, by and through his undersigned Attorneys, Clinton
& Muzyka, P.C., and proceeds against Defendant, Kingfisher Bait Company, LLC, in personam,
and against the Defendant Fishing Vessel, UGLY DUCK (O.N. 985630), her engines, tackle,

apparel, furniture, equipment, rigging, and all other necessaries appurtenant thereto in rem.

JURISDICTION

1. This Honorable Court has subject matter jurisdiction based upon 28 U.S.C. §1333(1). This
is a case of admiralty and maritime jurisdiction as hereinafter more fully appears and is an
admiralty and maritime claim within the meaning of Rule 9(h) of the Federal Rules of Civil

Procedure. Plaintiff invokes the special relief provided in Rule C of the Supplemental

519546.1
Case 1:20-cv-10221-DPW Document 1 Filed 02/05/20 Page 2 of 6
2

Rules for Admiralty or Maritime Claims of the Federal Rules of Civil Procedure for the

arrest, condemnation, and sale of the Defendant Fishing Vessel.

PARTIES

2. Plaintiff, Neil Langford, is a resident of Williamstown, Australia. At all times relevant
hereto, Plaintiff was owner of the S/(V CRYSTAL BLUES (0.N. 855425) that hailed from
Sydney, Australia.

3. Upon information and belief, Defendant, Kingfisher Bait Company, LLC, is a
Massachusetts company with its principal place of business at 375 Main Street, Gloucester,
Massachusetts 01930. At all times relevant hereto, Kingfisher Bait Company, LLC, was,
and still is, the owner of the F/'V UGLY DUCK (O.N. 985630).

4. Defendant Vessel, F/V UGLY DUCK (O.N. 985630), is a commercial fishing vessel of
fiberglass construction, approximately 49 feet in length and having a 16-foot beam. Upon
information and belief, the F/V UGLY DUCK, her engines, tackle, apparel, furniture,
equipment, rigging, and all other necessaries appurtenant thereto is presently located on
the hard at 375 Main Street, Gloucester, Massachusetts 01930 which is within this District
and the jurisdiction of this Honorable Court.

FACTS

5. The S/V CRYSTAL BLUES is a 50.5-foot sloop rigged sailing vessel, of steel
construction, and with a home port of Sydney, Australia.

6. On the morning of August 30, 2018, the S/V CRYSTAL BLUES was at sea heading
southbound en-route from Greenport, New York to Reedville, Virginia approximately one

(1) mile off Point Pleasant, New Jersey,

519546.1
Case 1:20-cv-10221-DPW Document 1 Filed 02/05/20 Page 3 of 6
3

7. The S/V CRYSTAL BLUES was navigated by Neil Langford, her Master, who was
maintaining a sharp lookout.

8. At approximately 1010 hours on August 30, 2018, the F*V UGLY DUCK was observed
well off the S/V CRYSTAL BLUES’ port bow on a westerly and intersecting course.

9. Capt. Neil Langford aboard the S/V CRYSTAL BLUES attempted to attract the attention
of the F/V UGLY DUCK without success and it became clear to him no one was conning
or in the wheelhouse of the F/V UGLY DUCK.

10. As the two (2) vessels thereafter continued to approach each other and the distance between
them reduced, risk of collision developed.

11. Pursuant to the Rules of the Road, the S/(V CRYSTAL BLUES was the privileged vessel
and the F/V UGLY DUCK was the burdened vessel.

12. As it was apparent that the F/)V UGLY DUCK had ample time to take whatever measures
were necessary to keep out of the way of the S/V CRYSTAL BLUES, and avoid crossing
ahead of her, the S/V CRYSTAL BLUES initially maintained her course and speed.

13. As the distance between the two (2) vessels continued to reduce, the F/(V UGLY DUCK
finally realized the developing risk of collision situation and altered her course in an
attempt to avoid the S/V CRYSTAL BLUES but was unsuccessful.

14. The collision occurred at approximately 1016 hours when the F/(V UGLY DUCK’s bow
rammed into the port side of the S‘'V CRYSTAL BLUES forward of her beam.

15. As a result of the collision, the S/V CRYSTAL BLUES suffered heavy and disabling
damage.

16. At all relevant times, weather conditions were clear with excellent visibility. Weather was

not a causative factor in the collision.

919546,i
Case 1:20-cv-10221-DPW Document 1 Filed 02/05/20 Page 4 of 6

4

17. The aforesaid collision and damage was not caused, or contributed to, by any fault or

neglect on the part of the S/V CRYSTAL BLUES, but on the contrary, was caused wholly

by, and due solely to the fault, neglect, and want of care on the part of the Defendants and

those in charge of the F/V UGLY DUCK in the following respects among other, which

will be more fully shown at the trial of this cause:

a.

b.

g.

She was not in the charge of competent persons.
She failed to keep a lookout.

She was proceeding at an unsafe and immoderate rate of speed under the
circumstances.

She failed to keep out of the way of S/V CRYSTAL BLUES by stopping or altering
and keeping her course to starboard so as to avoid the S‘V CRYSTAL BLUES as
she was required to do under the provisions of the Rules of the Road.

She suddenly and without warning or communication of any kind, altered course
several times as the space between vessels closed.

She failed to slow, stop and reverse her engines when danger of collision was, or
should have been, apparent.

She did not do anything to avoid the collision.

18. As a consequence of the aforesaid collision, the S‘'V CRYSTAL BLUES has suffered loss

and damage consisting of temporary repairs to her hull, various expenses incurred to

minimize its loss, all resulting in the Vessel’s constructive total loss in the amount of

$250,000.00, plus additional related and recoverable costs and expenses to Plaintiff in the

amount of approximately $9,300.00 as best can be calculated at the present time. Plaintiff

reserves its right to amend its claim for damages, both as to quantum and type, based upon

the evidence adduced at trial. Although demand has been made to the Defendants, no part

of which has been paid.

519546.1
Case 1:20-cv-10221-DPW Document 1 Filed 02/05/20 Page 5 of 6

5

WHEREFORE, Plaintiff respectfully prays that this Honorable Court:

1.

Dated:

$19546.1

Issue process in due form of law, according to the practice of this Honorable
Court in matters of admiralty and maritime jurisdiction, against Defendant
Vessel, F/V UGLY DUCK, her engines, tackle, apparel, furniture,
equipment, rigging, and all other necessaries appurtenant thereto;

Cite all persons having or claiming to have any interest therein to Appear
and Answer this Verified Complaint;

Enter Judgment in favor of Plaintiff for the full amount of damages caused,
as will be more fully shown at trial, with interest, costs, and reasonable
attorneys’ fees, and order Defendant Vessel, F/V UGLY DUCK,
condemned and sold to pay its debts;

Enter Judgment against Defendant, Kingfisher Bait Company, LLC, for the
full amount of damages caused, as will be more fully shown at trial, and as
aforesaid, including any outstanding deficiency which may accrue pursuant
to the public sale of said Vessel, together with interest, costs, and reasonable
attorneys’ fees; and

Grant Plaintiff such other and further relief as this Honorable Court and
justice may deem just and appropriate under the circumstances.

February 5, 2020

Neil Langford,
By his attorneys,
CLINTON & MUZYKA, P.C.

“/s/Thomas J. Muzyka”
Thomas J. Muzyka

BBO No. 365540

John J. Bromley

BBO No. 672134

88 Black Falcon Avenue, Suite 200
Boston, MA 02210

(617) 723-9165

F: (617) 720-3489
tmuzyka/@clinmuzyka.com
jbromley@clinmuzyka.com

 
Case 1:20-cv-10221-DPW Document 1 Filed 02/05/20 Page 6 of 6

VERIFICATION
Pursuant to 28 U.S.C. §1746(1)

I, Neil Langford, verify, under penalty of perjury under the laws of the Linited States of
America that the foregoing is true and correct. \

\ \
Executed on January a, 2020 \ \ \
\
\
x \ \ “,
Neil Lae /

  
